Case 1:16-cv-00465-WJ-LF Document 343 Filed 06/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to All Cases
INITIAL SCHEDULING ORDER

This cause is assigned to me for scheduling, case management, discovery and other non-
dispositive motions. A Rule 16 Scheduling Conference will be held in the Nambe Courtroom,
the United States District Courthouse, 421 Gold Ave. SW, Albuquerque, New Mexico on
Monday, August 5, 2019 at 9:30 AM. At the Rule 16 scheduling conference, counsel will be
prepared to discuss all claims and defenses, initial disclosures, discovery requests and
scheduling’, any remaining issues relating to disclosure or discovery of electronically-stored
information, the timing of expert disclosures and reports under Fed. R. Civ. P. 26(a)(2), and the
use of scientific evidence and whether it is anticipated that a Daubert’ hearing is needed. We
will also discuss settlement prospects, alternative dispute resolution possibilities and the
scheduling of settlement conferences.

The parties, appearing through counsel, will “meet and confer” no later than twenty-
one (21) days prior to the initial scheduling conference to discuss the nature and basis of their
claims and defenses, the possibility of a prompt resolution or settlement, and to formulate a

provisional discovery plan. Fed. R. Civ. P. 26(f). The parties will cooperate in preparing a Joint

 

' Including continued discussion on the phasing of discovery, discovery deadlines and “what changes should be
made in the limitations on discovery imposed under these rules or by local rule, and what other limitations should be
imposed.” Fed. R. Civ. P. 26 (f)(3)(B) and (E).

* Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993)
Case 1:16-cv-00465-WJ-LF Document 343 Filed 06/05/19 Page 2 of 2

Status Report and Provisional Discovery Plan (JSR), which follows the sample JSR obtainable
from the Clerk of the Court.? The blanks for proposed dates should be filled in the by the
parties.* Plaintiffs are responsible for electronically filing the JSR by July 29, 2019. Initial
disclosures under Fed. R. Civ. P. 26(a)(1) must be made by July 1, 2019. (See Initial Case
Management Order entered by Chief Judge William P. Johnson, Doc. 34 at 5, filed June 25, 2018
and Order entered by Special Master Hon. Alan C. Torgerson, Doc. 125 at 4, filed November 8,
2019.) Answers, cross-claims and third party actions must be filed by July 1, 2019. Fed. Rules
Civ. P. 6(b)(1)(A) and 12(a)(4).

Parties may not modify case management deadlines on their own. Good cause must be
shown, and the Court’s express and written approval obtained for any modification of the dates
to the case management deadlines that are established by the Court at the scheduling conference.

Counsel are required to comply with the Local Civil Rules of the United States District
Court for the District of New Mexico, as well as the Federal Rules of Civil Procedure. Civility
and professionalism will be required of counsel, and counsel must comply with “A Creed of
Professionalism of the New Mexico Bench and Bar”, which can be found in the State Bar of
New Mexico Bench and Bar Directory. Counsel must dress appropriately for all court

proceedings (gentlemen must wear a coat and tie.)

AN C. 7 Ag edo

SPECIAL MASTER HONORABLE ALAN £. TORGERSON

IT IS SO ORDERED.

 

3 The form can also be found on the U.S. District Court external website, www.nmcourt.fed.us

* All attorneys must show their complete mailing address and telephone number(s) under the “Appearances” section
of the JSR. DO NOT indicate the witness’ address as “in care of” the attorney’s office. The city or town of
residence of each witness must be included so that discovery can be scheduled.

2
